                     Case:16-01521-jtg          Doc #:47 Filed: 08/26/2021   Page 1 of 1

Form DEFECF (10/09)
                                          United States Bankruptcy Court
                                           Western District of Michigan
                                               One Division Ave., N.
                                                     Room 200
                                              Grand Rapids, MI 49503


IN RE: Debtor (name used by the debtor in the last 8 years,
including married, maiden, trade, and address):
                                                                Case Number 16−01521−jtg
        Teri Michelle Colbert
        1230 Theodore St                                        Chapter 13
        Lansing, MI 48915
        SSN: xxx−xx−7469                                        Honorable John T. Gregg
                                                      Debtor



                             NOTICE OF DEFECTIVE ENTRY OR FILING

NOTICE IS HEREBY GIVEN that document #: 46 is defective for the following reasons:

   Incomplete PDF Document attached to the entry.
   Entered in the wrong case.
   PDF document is not legible.
   Incorrect Form Submitted (Official forms are located on the Court's website at: www.miwb.uscourts.gov)
   Please note that the Notice & Opportunity incorrectly lists Marquette as an option to send mailings.
Pursuant to Administrative Order 2019−7, all bankruptcy filings and payments for cases with venue in the
Upper Peninsula must be mailed to the Bankruptcy Court in Grand Rapids, MI.

NOTICE IS FURTHER GIVEN that the following action must be taken:
  Document needs to be re−filed.


If you have any questions, please contact the ECF HelpDesk by emailing
ecfhelpdeskmiwb@miwb.uscourts.gov or by calling (616) 456−2693.




Dated: August 26, 2021
